
	
		II
		111th CONGRESS
		2d Session
		S. 3193
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2010
			Mr. Kerry (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish within the office of the Secretary of State
		  a Coordinator for Cyberspace and Cybersecurity Issues.
	
	
		1.Short
			 titleThis Act may be cited as
			 the International Cyberspace and
			 Cybersecurity Coordination Act of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)On February 2,
			 2010, Admiral Dennis C. Blair, the Director of National Intelligence, testified
			 before the Select Committee on
			 Intelligence of the Senate regarding the Annual Threat
			 Assessment of the U.S. Intelligence Community, stating The national
			 security of the United States, our economic prosperity, and the daily
			 functioning of our government are dependent on a dynamic public and private
			 information infrastructure, which includes telecommunications, computer
			 networks and systems, and the information residing within. This critical
			 infrastructure is severely threatened. … We cannot protect cyberspace without a
			 coordinated and collaborative effort that incorporates both the US private
			 sector and our international partners..
			(2)In a January 2010
			 speech on Internet freedom, Secretary of State Hillary Clinton stated:
			 Those who disrupt the free flow of information in our society, or any
			 other, pose a threat to our economy, our government, and our civil society.
			 Countries or individuals that engage in cyber attacks should face consequences
			 and international condemnation. In an Internet-connected world, an attack on
			 one nation’s networks can be an attack on all. And by reinforcing that message,
			 we can create norms of behavior among states and encourage respect for the
			 global networked commons..
			(3)James Lewis,
			 senior fellow at the Center for Strategic and International Studies asserts, in
			 Securing Cyberspace for the 44th Presidency, The international aspects
			 of cybersecurity have been among the least developed elements of U.S.
			 cybersecurity policy. Given the multinational and global aspects of network
			 security, this must be remedied, as energetic engagement could produce real
			 benefits in promoting U.S. objectives and reducing risk..
			(4)The 2010 National
			 Broadband Plan of the Federal Communications Commission recommends that
			 [t]he Executive Branch should develop a coordinated foreign
			 cybersecurity assistance program to assist foreign countries in the development
			 of legal and technical expertise to address cybersecurity..
			(5)The May 2009
			 White House Cyberspace Policy Review asserts [t]he Nation also needs a
			 strategy for cybersecurity designed to shape the international environment and
			 bring like-minded nations together on a host of issues, such as technical
			 standards and acceptable legal norms regarding territorial jurisdiction,
			 sovereign responsibility, and use of force. International norms are critical to
			 establishing a secure and thriving digital infrastructure..
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)even as the
			 United States and the global system have become increasingly more dependent on
			 cyberspace for basic and critical functions and services, a lack of sufficient
			 norms and principles to govern the international cyberspace environment has
			 resulted in significant cyber vulnerabilities and the potential for massive
			 state failure in the event of coordinated cyber attacks;
			(2)the multilateral
			 system has not—
				(A)addressed these
			 vulnerabilities in a consistent or systematic manner; or
				(B)established a
			 basic framework of best practices and governance to address and respond to
			 emerging cyber threats;
				(3)the international
			 community should strongly consider the utility of negotiating a multilateral
			 framework on cyberwarfare that would create shared norms for cyber conduct and
			 head off the potentiality for larger disruptions related to
			 cyberwarfare;
			(4)United States
			 diplomatic engagement towards international cybersecurity issues—
				(A)has been
			 uncoordinated and fragmented; and
				(B)has not taken
			 advantage of securing cyberspace within a multilateral framework;
				(5)the Secretary of
			 State, in consultation with other relevant Federal agencies, should develop and
			 establish a clear and coordinated strategy for international cyberspace and
			 cybersecurity engagement, which should—
				(A)review and assess
			 existing strategies for international cyberspace and cybersecurity policy and
			 engagement;
				(B)define short- and
			 long-term objectives for United States cyberspace and cybersecurity
			 policy;
				(C)consider how to
			 support a policy of United States Government collaboration and coordination
			 with other countries and organizations in order to bolster an international
			 framework of cyber norms, governance, and deterrence;
				(D)consider the
			 utility of negotiating a multilateral framework that would provide
			 internationally acceptable principles to better mitigate cyberwarfare,
			 including noncombatants;
				(E)share and
			 disseminate relevant threat information with key stakeholders;
				(F)be developed in
			 consultation with other United States Government agencies with relevant
			 technical expertise or policy mandates pertaining to cyberspace and
			 cybersecurity issues; and
				(G)draw upon the
			 expertise of technology, security, and policy experts, private sector actors,
			 international organizations, and other appropriate entities.
				4.Coordinator for
			 Cyberspace and Cybersecurity IssuesSection 1 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2651a) is amended—
			(1)in subsection (e), by striking in
			 this paragraph referred to and inserting referred to in this
			 subsection;
			(2)by redesignating subsection (g) as
			 subsection (h); and
			(3)by inserting
			 after subsection (f) the following:
				
					(g)Cyberspace and
				cybersecurity issues
						(1)In
				generalThere is established within the office of the Secretary
				of State a Coordinator for Cyberspace and Cybersecurity Issues (referred to in
				this subsection as the Coordinator), who shall be appointed by
				the President, by and with the advice and consent of the Senate.
						(2)Duties
							(A)Principal
				dutiesThe Coordinator shall—
								(i)be the principal
				official within the senior management of the Department of State responsible
				for cyberspace and cybersecurity issues;
								(ii)be the principal
				advisor to the Secretary of State on international cyberspace and cybersecurity
				issues;
								(iii)report directly
				to the Secretary of State; and
								(iv)perform such
				duties and exercise such powers as the Secretary of State shall
				prescribe.
								(B)Additional
				dutiesIn addition to the duties described in subparagraph (A),
				the Coordinator shall—
								(i)provide strategic
				direction and coordination for United States Government policy and programs
				aimed at addressing and responding to cyberspace and cybersecurity issues
				overseas, especially in relation to issues that affect United States foreign
				policy and related national security concerns;
								(ii)coordinate with
				relevant Federal departments and agencies, including the Department of Homeland
				Security, the Department of Defense, the Department of the Treasury, the
				Department of Justice, the Department of Commerce, and the intelligence
				community to develop interagency plans regarding international cyberspace and
				cybersecurity issues;
								(iii)provide a focal
				point for the private sector to coordinate on international cyberspace and
				cybersecurity issues; and
								(iv)build
				multilateral cooperation to develop international norms, common policies, and
				responses to secure the integrity of cyberspace.
								(3)Rank and status
				of ambassadorThe Coordinator shall have the rank and status of
				Ambassador at Large.
						(4)Country and
				regional cyberspace and cybersecurity policy coordinatorsThe
				Secretary of State, in consultation with the heads of other relevant Federal
				agencies and in coordination with the relevant Chief of Mission, should
				designate an employee to have primary responsibility for matters relating to
				cyberspace and cybersecurity policy in each country or region that the
				Secretary considers significant with respect to efforts of the United States
				Government to combat cybersecurity
				globally.
						.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act and the amendments made by this Act.
		
